                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


    SHAWANDA MCGEE                                            CIVIL ACTION

    VERSUS                                                       NO. 18-3341

    MIKE TREGRE                                             SECTION “R” (3)


                            ORDER AND REASONS

       Before the Court is defendant Mike Tregre’s objections to the

Magistrate Judge’s Report and Recommendation awarding plaintiff

Shawanda McGee attorneys’ fees.1 The Court has reviewed the Report and

Recommendation de novo, the applicable law, and the record, and has

concluded that the Magistrate Judge correctly determined the attorney fee

award. The Court therefore approves the Report and Recommendation and

adopts it as its opinion.



I.     BACKGROUND

       This case arises out of allegations under Title II of the Americans with

Disabilities Act, 42 U.S.C. § 12131, et seq. (ADA), and Section 504 of the

Rehabilitation Act, 29 U.S.C. § 794. Plaintiff is a deaf individual who uses


1      R. Doc. 40; R. Doc. 41.
American Sign Language to communicate.2 She brought this action against

defendant, individually and in his official capacity as the Sheriff of St. John

the Baptist Parish, for his failure to provide her with effective means of

communication over a period of approximately 20 years. 3 Plaintiff sought a

permanent injunction against defendant’s allegedly discriminatory actions,

a declaratory judgment, and an award of compensatory and punitive

damages, including an award of attorneys’ fees. 4

      By September 14, 2018, the parties had settled all of plaintiff’s claims

except her claim for attorneys’ fees. 5 Plaintiff filed a motion for an award of

attorneys’ fees, and the Court referred that motion to Magistrate Judge

Daniel Knowles, III on November 26, 2018.6 The motion was reassigned to

Magistrate Judge Dana Douglas on January 7, 2019. 7

      On February 11, 2019, Magistrate Judge Douglas issued her Report and

Recommendation.8 She found (1) that plaintiff’s motion was timely; (2)

plaintiff is properly considered a prevailing party who can recover attorneys’


2    R. Doc. 8 at 3 ¶ 11.
3    Id. at 3-9. For a more complete description of the facts of this case, see
the Magistrate Judge’s Report and Recommendation, R. Doc. 40.
4    Id. at 12.
5    See R. Doc. 37.
6    R. Doc. 38.
7    R. Doc. 39.
8    R. Doc. 40.

                                       2
fees under the ADA and Rehabilitation Act; and (3) plaintiff was entitled to

an award of attorneys’ fees totaling $42,180, but she was not entitled to any

litigation expenses or costs.9 On February 25, 2019, defendant timely filed

the instant objection. 10 Defendant objects only to the amount of attorneys’

fees the Magistrate Judge recommended be awarded to plaintiff; he does not

object to the determination that plaintiff’s motion was timely or that plaintiff

is properly considered a prevailing party.11 Plaintiff does not object to any

part of the Report and Recommendation, but she has filed a response to

defendant’s objection. 12



II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 54(d)(2)(D) authorizes referral of “a

motion for attorney’s fees to a magistrate judge under Rule 72(b) as if it were

a dispositive pretrial matter.” A Magistrate Judge addressing a referred

dispositive motion under Rule 72(b) must prepare a “recommended

disposition,” to which the parties can object. Then, the district judge “must




9     Id.
10    R. Doc. 41.
11    R. Doc. 41-1.
12    R. Doc. 42.

                                       3
determine de novo any part of the magistrate judge’s disposition that has

been properly objected to.” Fed. R. Civ. P. 72(b)(3).

      Here, the Court referred plaintiff’s motion for attorneys’ fees and costs

to the Magistrate Judge to prepare a report and recommendation.13

Therefore, de novo review applies to the portions of the report and

recommendation properly objected to. See also Blair v. Sealift, Inc., 848

F.Supp. 670, 674-79 (E.D. La. 1994) (collecting cases and holding that a post-

trial motion for attorneys’ fees that is not a discovery sanction is a dispositive

matter subject to de novo review). After de novo review, the Court “may

accept, reject, or modify the recommended disposition, receive further

evidence, or recommit the matter to the magistrate judge with instructions.”

Id.



III. DISCUSSION

      The lodestar method is routinely used to determine attorney fee

awards.   Under the lodestar method, a court begins by calculating the

“‘lodestar[,]’ which is equal to the number of hours reasonably expended

multiplied by the prevailing hourly rate in the community for similar work.”

Jimenez v. Wood County, 621 F.3d 372, 379 (5th Cir. 2010) (citing


13    R. Doc. 38.
                                        4
Rutherford v. Harris County, 197 F.3d 173, 192 (5th Cir. 1999)). The Fifth

Circuit has explained that “plaintiffs seeking attorney’s fees are charged with

the burden of showing the reasonableness of the hours billed and, therefore,

are also charged with proving that they exercised billing judgment.” Saizan

v. Delta Concrete Prods. Co., Inc., 448 F.3d 795, 799 (5th Cir. 2006). To

exercise billing judgment, a plaintiff must write off any hours that were

“unproductive, excessive, or redundant.”      Id.   “The proper remedy for

omitting evidence of billing judgment does not include a denial of fees but,

rather, a reduction of the award by a percentage intended to substitute for

the exercise of billing judgment.” Id. Courts may alternatively engage in a

line-by-line analysis to reduce the number of hours awarded, in the event the

Court finds the plaintiff did not exercise billing judgment.        Knight v.

Barnhart, No. 02-1741, 2003 WL 21467533, at *2 (E.D. La. June 20, 2003).

      Once the lodestar amount is calculated, the court may adjust it based

on the twelve factors set forth in Johnson v. Georgia Highway Express,

Incorporated, 488 F.2d 714, 717-19 (5th Cir. 1974), abrogated on other

grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989). The factors are:

      (1) the time and labor required; (2) the novelty and difficulty of
      the case; (3) the skill required; (4) the preclusion of other
      employment; (5) the customary fee; (6) whether the fee is fixed
      or contingent; (7) time limitations imposed; (8) the results
      obtained; (9) the experience, reputation, and ability of the
      attorneys; (10) the undesirability of the case; (11) the nature and

                                      5
      length of the professional relationship with the client; and (12)
      awards in similar cases.
Id. To avoid double-counting, “[t]he lodestar may not be adjusted due to a

Johnson factor . . . if the creation of the lodestar award already took that

factor into account.” Heidtman v. County of El Paso, 171 F.3d 1038, 1043

(5th Cir. 1999). Moreover, there may be no need to do additional Johnson

adjusting at all, as “the lodestar figure includes most, if not all, of the relevant

factors constituting a ‘reasonable’ attorney’s fee.” Perdue v. Kenny A. ex rel.

Winn, 559 U.S. 542, 553 (2010). Indeed, “there is a ‘strong presumption that

the lodestar award is the reasonable fee.’” Smith & Fuller, P.A. v. Cooper

Tire & Rubber Co., 685 F.3d 486, 490 (5th Cir. 2012) (quoting Heidtman,

171 F.3d at 1044).

      Defendant      objects    to   three    aspects    of   the    Report    and

Recommendation: (1) that the Magistrate Judge failed to exclude hours that

were not reasonably expended from the lodestar amount, (2) that the

Magistrate Judge refused to consider reducing the fee award further on the

basis of the Johnson factors, and (3) that the award of attorneys’ fees is

generally too high for the nature of plaintiff’s attorneys’ work. 14 Defendant’s

objections are without merit.




14    R. Doc. 41-1 at 2.
                                         6
            1.    Calculation of Reasonable Hours

      The Magistrate Judge followed Fifth Circuit law in calculating the

lodestar amount. Magistrate Judge Douglas first determined that plaintiff’s

attorneys did not exercise billing judgment, because the billing statements

plaintiff provided contained entries that were duplicative and unnecessary.15

She accordingly reduced the total number of hours expended by twenty

percent.16 This is precisely what the Fifth Circuit has instructed the district

courts to do in the event the movant has not exercised billing judgment. See

Saizan, 448 F.3d at 799 (“The proper remedy for omitting evidence of billing

judgment does not include a denial of fees but, rather, a reduction of the

award by a percentage intended to substitute for the exercise of billing

judgment.”).

      The defendant does not object to the Magistrate Judge’s reducing the

total number of hours by twenty percent. 17 Defendant instead argues that

the Magistrate Judge should have—in addition to this percentage

reduction—excluded specific hours that the Magistrate Judge found were not




15    R. Doc. 40 at 9-10. The Magistrate Judge found this to be the case even
though plaintiff represented that her counsel already reduced the total hours
by five percent. Id. at 9 n.1.
16    Id. at 10.
17    R. Doc. 41-1 at 4.

                                      7
reasonably expended. 18 But the percentage reduction the Magistrate Judge

applied is the way courts exclude hours that were not reasonably expended.

See Green v. Adm’rs of Tulane Educ. Fund, 284 F.3d 642, 662 (5th Cir. 2002)

(noting that “the remedy for failing to exercise billing judgment is to reduce

the hours awarded by a percentage,” which is simply an “abbreviated” but

acceptable way of conducting a “line-by-line” analysis of the billing

statements), overruled on other grounds by Burlington N. & Santa Fe Ry.

Co. v. White, 548 U.S. 53 (2006). Defendant has cited no authoritative

precedent stating that the Court is obligated to reduce plaintiff’s attorneys’

hours by a percentage and conduct a line-by-line analysis of the billing

statement to remove specific hours that were not reasonably expended. This

objection is therefore meritless.

            2.      Application of the Johnson Factors

      Defendant objects to the Magistrate Judge’s decision not to reduce the

lodestar amount further by application of the Johnson factors. Defendant

specifically argues that the Magistrate Judge should have reduced the fee

award based on the first three Johnson factors: the time and labor required,

the novelty and difficulty of the issues, and the skill required to perform the




18    Id. at 4-5.

                                      8
legal services. 19 But the Magistrate Judge could not reduce the fee award

further based on the first three Johnson factors because those factors were

already accounted for in the calculation of the lodestar. See Heidtman, 171

F.3d at 1043. Magistrate Judge Douglas found that plaintiff’s counsel did not

exercise billing judgment in part because many of their billing entries were

for “day-to-day, uncomplicated,” and “clerical” tasks, which did not

reasonably require the amount of time ultimately billed to plaintiff. 20 See

Perdue, 559 U.S. at 553 (noting that “the lodestar figure includes most, if not

all, of the relevant factors constituting a ‘reasonable’ attorney’s fee”). To

reduce the award further for these same reasons—as defendant requests—

would be “impermissible double-counting.” Heidtman, 171 F.3d at 1043.

This objection is therefore also meritless.

            3.    Reasonableness of the Award

      Lastly, defendant objects generally to the size of plaintiff’s attorneys’

fee award. 21    Defendant argues that an award totaling $42,180 is

unreasonably high considering this matter was resolved by a consent decree

48 days after plaintiff’s complaint was filed, and 35 days after defendant was




19    R. Doc. 41-1 at 2.
20    R. Doc. 40 at 10.
21    R. Doc. 41-1 at 2.

                                       9
served process. 22 He specifically argues that more than half of the hours in

plaintiff’s initial claim for attorneys’ fees—127.2 out of 242.9 hours—were

billed before she filed her complaint.23 Defendant contends that “most” of

these pre-complaint hours should be excluded. 24        This objection too is

meritless.

      The basis for the twenty percent reduction in plaintiff’s counsel’s hours

was, in part, because of their unnecessary and duplicative billing entries

during the time period before plaintiff filed her complaint. Magistrate Judge

Douglas explained that “[w]hile . . . some amount of time for pre-filing

investigative work may be necessary in certain lawsuits,” the number of

hours plaintiff’s counsel billed before filing the complaint was “greater . . .

than necessary.”25 In other words, the Magistrate Judge and defendant agree

that a reduction is necessary based on plaintiff’s excessive pre-complaint

billing entries. They disagree only in the amount of the reduction that should

be made.

      Defendant’s contention that most—and not just twenty percent—of the

hours from this period should be excluded is unavailing. Much of this pre-


22    Id.
23    Id. at 5.
24    Id. at 6.
25    R. Doc. 40 at 10.

                                      10
complaint work consisted of factual investigation 26 and legal research. 27

These are obviously important aspects of a plaintiff’s disability

discrimination claim, and they must be performed before a plaintiff initiates

her action. See Steele v. Pro-Tech Found. Repair & Leveling, LLC, No. 18-

542, 2018 WL 1603506, at *5 (E.D. La. Apr. 2, 2018) (“Attorneys have an

obligation to investigate the facts and the law of their case.”). Robust

prefiling investigation and research facilitates early resolution, such as

happened here. The Court therefore finds that the Magistrate Judge’s twenty

percent reduction adequately accounts for plaintiff’s counsel’s failure to

exercise billing judgment, while still recognizing that much of this pre-

compliant work was important to plaintiff’s lawsuit. No further reduction is

called for.




26   See, e.g., R. Doc. 26-5 at 1-2 (attorney Amitai Heller billing for “intake
conversation with plaintiff” and “review[ing] records from St. John the
Baptist Sheriff’s office”).
27   See, e.g., id. (attorney Amitai Heller billing for research into the “ADA”
and “quantum damages for similar claims”).
                                       11
IV.   CONCLUSION

      For the foregoing reasons, the Court approves the Report and

Recommendation and adopts it as its opinion herein.




         New Orleans, Louisiana, this _____
                                        5th day of June, 2019.



                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                   12
